Citation Nr: 0200962	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  97-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a left index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991, including service from February to April 1991 in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for left index finger fracture at the proximal phalange.  
That rating decision assigned this disability a 
noncompensable evaluation, which the veteran appealed.  This 
case was remanded by the Board in January 2000 for further 
development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is right handed.

3.  The veteran's residuals of a left index finger fracture 
(minor upper extremity) are manifested by no demonstrable 
functional impairment or limitation of function.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
index finger fracture have not been met.  38 U.S.C.A. §§ 
1110, 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.31, § 4.71a, Diagnostic Code 5225 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for his service-connected 
residuals of a left index finger fracture, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See The Veterans Claims Assistance 
Act of 2000, (VCAA) 38 U.S.C.A. §§ 5103A and 5107(a) (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a recent VA 
examination of his left index finger disability in May 2000, 
and there is no indication of pertinent treatment records 
that have not already been sought and associated with the 
claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and in the September 1998 Statement of the 
Case and Supplemental Statements of the Case in June 2000 and 
September 2001; and the RO informed him of the evidence 
considered and the requirements to establish the claim.  The 
veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Therefore, no further assistance to 
the veteran regarding the development of the evidence is 
required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left index finger disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Additionally, when evaluating musculoskeletal disabilities, 
such as in this case, the VA may, in addition to applying the 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The appealed December 1996 rating decision granted 
service connection for left index finger fracture at the 
proximal phalange, which by analogy, was assigned a zero 
(noncompensable) initial evaluation under Diagnostic Code 
5299-5225, effective from February 1994. 


With respect to the applicable law, under Diagnostic Code 
5225, a 10 percent disability evaluation, which is the 
maximum rating available under this Diagnostic Code, is 
assigned for favorable or unfavorable ankylosis of the index 
finger of either the major or minor hand.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5225 (2001).  In every instance, as in 
this case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint".  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).

The rating schedule provides that in classifying the severity 
of ankylosis and limitation of motion of single digits and 
combinations of digits, the following rule will be observed: 
(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise unfavorable 
ankylosis.  See 38 C.F.R. § 4.71a, Notes preceding the 
criteria for evaluating multiple fingers with unfavorable and 
favorable ankylosis (2001). Additionally, the rating schedule 
provides that extremely unfavorable ankylosis of the fingers, 
all joints in extension or in extreme flexion, or twisted in 
rotation, and angulation of the bones will be rated as 
amputation.  38 C.F.R. § 4.71a; Note (a) following Diagnostic 
Code 5219 (2001).

The evidence of record includes service medical records, VA 
treatment records and reports of VA examinations.  A May 2000 
VA examination of the hand, thumb and fingers shows that the 
veteran reported that with respect to the left index finger, 
overall, he had done well over the years.  He reported that 
he had good functional use of the hand; no functional 
limitations actually, but he described increased pain in the 
finger during periods of cold weather.  He also thought that 
there was a feeling of stiffness and perhaps less 
coordination in the left index finger than the right one.  
Otherwise he had no definite functional limitations regarding 
the use of the left hand.  The examination report noted that 
the veteran was right hand dominant.  

On examination of the left index finger, there was no 
evidence of redness, heat, swelling or deformity.  There was 
normal alignment of the finger.  There was no tenderness to 
palpation noted.  The veteran had a good fist in the hand and 
could fully extend the fingers.  He was able to oppose the 
thumb to the remaining fingertips satisfactorily.  Specific 
range of motion measurements of the finger included the 
following: active range of motion of the MP joint was 0-65 
degrees and passive range of motion was 0-80 degrees.  Active 
PIP joint motion was 0-85 degrees and passive range of motion 
of the PIP joint was 0-95 degrees.  The active and passive 
DIP joint motions were both 0-55 degrees.  The examiner noted 
that there was no pain on range of motion testing, and no 
tenderness to palpation.  Grip strength was 5/5 in both 
hands.  An associated X-ray examination report made findings 
regarding the left index finger, that the soft tissues and 
bony structures appeared intact and normal.  The X-ray report 
concluded with an opinion of normal index finger.  The VA 
examination report concluded with an impression of healed 
fracture of the left index finger.  

The examiner concluded the examination report with the 
following conclusions.  There was no demonstrable limitation 
of function noted.  There was no evidence of pain, weakened 
movement, excess fatigability or incoordination of movement.  
With respect to the issue of whether the pain significantly 
limited functional ability during flare-ups or with repeated 
use, the examiner stated that the present examination was 
unremarkable.  The examiner indicated that one would think 
that the veteran could have some limitation of function 
during flare-ups such as during cold weather, but that 
however, it was not feasible to attempt to express this in 
terms of additional limitation of motion with any degree of 
certainty.  The examiner concluded that overall, the veteran 
had a healed fracture with a good result with good functional 
use of the hand.  The examiner indicated that it was 
certainly possible that there would be some limitation of 
function during periods of colder weather as reported by the 
veteran.

In this case, the May 2000 VA examination showed that the 
veteran's service-connected left index finger fracture 
residuals result in no demonstrable limitation of function, 
which was the examiner's opinion based on the findings above 
including ranges of motion cited.  There is no ankylosis of 
the finger (i.e., joints fixed in one position).  Moreover, 
there is no medical evidence of additional range of motion 
loss due to pain on use or during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the VA examination, the 
veteran reported to the examiner that his finger had, 
overall, done well over the years, with good functional use 
and no actual functional limitations.  His main complaint was 
that during cold weather periods, he had increased pain in 
the finger with a feeling of stiffness and perhaps less 
coordination than the other index finger.  The Board notes in 
this regard, however, that on examination, there was no 
evidence of pain on range of motion, weakened movement, 
excess fatigability or incoordination of movement.  Further 
there was no tenderness shown to palpation and strength was 
5/5 in both hands.  The Board has reviewed the considerations 
set forth in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca, 
and additional disability on that basis is not shown.  Given 
the essentially normal findings and absence of ankylosis of 
the left index finger, a 0 percent rating is proper.  38 
C.F.R. § 4.31.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in February 1994.  Fenderson v. West, 12 
Vet. App. 119 (1999). However, since the effective date of 
service connection the objective evidence shows the condition 
has remained noncompensable.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for residuals of a 
left index finger fracture.  Thus, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for residuals of a left index finger 
fracture is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

